Oliver, Chief Judge:
This appeal for reappraisement relates to certain so-called seamless API casing and tubing exported from Germany and entered at the port of Corpus Christi, Tex.
*676Stipulated facts, upon which the case has been submitted, establish that the proper basis for appraisement of the merchandise in question is export value, as defined in section 402(d) of the Tariff Act of 1930, and that such statutory value therefor is the entered miit values, less inland freight of $5 per metric ton, and I so hold. Judgment will be rendered accordingly.